Exhibit 10.1

INVESTMENT ADVISORY AGREEMENT

BETWEEN

TICC CAPITAL CORP.

AND

TICC MANAGEMENT, LLC

Agreement made this 1st day of July, 2011, by and between TICC CAPITAL CORP., a
Maryland corporation (the “Corporation”), and TICC MANAGEMENT, LLC, a Delaware
limited liability company (the “Adviser”).

WHEREAS, the Corporation is a specialty finance company that has elected to
become a business development company under the Investment Company Act of 1940
(the “Investment Company Act”);

WHEREAS, the Adviser is an investment adviser that has registered under the
Investment Advisers Act of 1940 (the “Advisers Act”); and

WHEREAS, the Corporation desires to retain the Adviser to furnish investment
advisory services to the Corporation on the terms and conditions hereinafter set
forth, and the Adviser wishes to be retained to provide such services.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1. Duties of the Adviser.

(a) The Corporation hereby employs the Adviser to act as the investment adviser
to the Corporation and to manage the investment and reinvestment of the assets
of the Corporation, subject to the supervision of the Board of Directors of the
Corporation, for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the Corporation’s Registration Statement on Form N-2, dated
September 23, 2003, as amended from time to time (as amended, the “Registration
Statement”), (ii) in accordance with the Investment Company Act, subsequent to
the time that the Corporation becomes a business development company, and
(iii) during the term of this Agreement in accordance with all other applicable
federal and state laws, rules and regulations, and the Corporation’s charter and
by-laws. Without limiting the generality of the foregoing, the Adviser shall,
during the term and subject to the provisions of this Agreement, (i) determine
the composition of the portfolio of the Corporation, the nature and timing of
the changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Corporation;
(iii) close, monitor and service the Corporation’s investments; (iv) determine
the securities and other assets that the Corporation will purchase, retain, or
sell; and (v) provide the Corporation with such other investment advisory,
research and related services as the Corporation may, from time to time,
reasonably require for the investment of its funds. The Adviser shall have the
power and authority on behalf of the Corporation to

 

1



--------------------------------------------------------------------------------

effectuate its investment decisions for the Corporation, including the execution
and delivery of all documents relating to the Corporation’s investments and the
placing of orders for other purchase or sale transactions on behalf of the
Corporation. In the event that the Corporation determines to acquire debt
financing, the Adviser will arrange for such financing on the Corporation’s
behalf, subject to the oversight and approval of the Corporation’s Board of
Directors.

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

(c) The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Corporation’s investment objective and policies, and work, along
with the Adviser, in structuring, negotiating, arranging or effecting the
acquisition or disposition of such investments and monitoring investments on
behalf of the Corporation, subject to the oversight of the Adviser and the
Corporation. The Adviser or BDC Partners, LLC, the managing member of the
Adviser, and not the Corporation, shall be responsible for any compensation
payable to any Sub-Adviser. Any sub-advisory agreement entered into by the
Adviser shall be in accordance with the requirements of the Investment Company
Act and other applicable federal and state law.

(d) The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Corporation in any way or
otherwise be deemed an agent of the Corporation.

(e) The Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Corporation and shall specifically maintain
all books and records with respect to the Corporation’s portfolio transactions
and shall render to the Corporation’s Board of Directors such periodic and
special reports as the Board may reasonably request. The Adviser agrees that all
records that it maintains for the Corporation are the property of the
Corporation and will surrender promptly to the Corporation any such records upon
the Corporation’s request, provided that the Adviser may retain a copy of such
records.

2. Corporation’s Responsibilities and Expenses Payable by the Corporation. All
personnel of the Adviser, when and to the extent engaged in providing investment
advisory services hereunder, and the compensation and expenses of such personnel
allocable to such services, will be provided and paid for by the Adviser or by
BDC Partners, LLC, as managing member of the Adviser, and not by the
Corporation. The Corporation shall be responsible for all other costs and
expenses of its operations and transactions, including (without limitation)
those relating to: organization and offering; calculating the Corporation’s net
asset value; effecting sales and repurchases of shares of the Corporation’s
common stock and other securities; investment advisory fees; fees payable to
third parties relating to, or associated with, making investments (in each case
subject to approval of the Corporation’s Board of Directors); transfer

 

2



--------------------------------------------------------------------------------

agent and custodial fees; federal and state registration fees; all costs of
registration and listing the Corporation’s shares on any securities exchange;
federal, state and local taxes; independent Directors’ fees and expenses; costs
of proxy statements, stockholders’ reports and notices; fidelity bond, directors
and officers/errors and omissions liability insurance, and any other insurance
premiums; direct costs such as printing, mailing, long distance telephone,
staff, independent auditors and outside legal costs; and all other expenses
incurred by the Corporation or BDC Partners, LLC in connection with
administering the Corporation’s business, including payments under the
Administration Agreement between the Corporation and BDC Partners, LLC based
upon the Corporation’s allocable portion of BDC Partners, LLC’s overhead in
performing its obligations under the Administration Agreement, including rent.

3. Compensation of the Adviser. The Corporation agrees to pay to the Adviser,
and the Adviser agrees to accept as compensation for the services provided by
the Adviser hereunder, a base management fee (“Base Management Fee”) and an
incentive fee (“Incentive Fee”) as hereinafter set forth. The Adviser may agree
to temporarily or permanently waive, in whole or in part, the Base Management
Fee and/or the Incentive Fee.

(a) The Base Management Fee shall be calculated at an annual rate of 2.00%. The
Base Management Fee will be payable quarterly in arrears, and will be calculated
based on the average value of the Corporation’s gross assets at the end of the
two most recently completed calendar quarters, and adjusted pro rata for any
share issuances, debt issuances, repurchases or redemptions during the current
calendar quarter. Base Management Fees for any partial month or quarter will be
pro rated.

(b) The Incentive Fee shall consist of two parts, as follows:

 

  (i)

One part will be calculated and payable quarterly in arrears based on the
pre-Incentive Fee net investment income for the immediately preceding calendar
quarter. For this purpose, pre-Incentive Fee net investment income means
interest income, dividend income and any other income earned by the Corporation
during the calendar quarter, minus the Corporation’s operating expenses for the
quarter (including the Base Management Fee and any interest expense and
dividends paid on any issued and outstanding preferred stock, but excluding the
Incentive Fee). Pre-Incentive Fee net investment income includes any consulting
or other fees that the Corporation receives from portfolio companies, but does
not include any net realized capital gains. Pre-Incentive Fee net investment
income, expressed as a rate of return on the value of the Corporation’s net
assets at the end of the immediately preceding calendar quarter, will be
compared to one-fourth of an applicable annual “hurdle rate.” The Adviser will
be entitled to 20% of the excess (if any) of the Corporation’s pre-Incentive Fee
net investment income for the quarter over one-fourth of the applicable annual
hurdle rate. The annual hurdle rate will initially be 8.27%. For each calendar
year, commencing on or after January 1, 2005, the annual hurdle rate will be
determined as of the immediately preceding December 31st by adding 5% to the
interest rate then payable on the most recently issued five-year U.S. Treasury
Notes, up to a maximum annual hurdle rate of 10%. The calculations will be
appropriately pro rated for any period of less than three months and adjusted
for any share issuances, redemptions or repurchases during the current quarter.

 

3



--------------------------------------------------------------------------------

  (ii) The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing on December 31,
2004, and will equal 20.0% of the Corporation’s net realized capital gains for
the calendar year less any unrealized capital losses at the end of such year;
provided that the Capital Gains Fee determined as of December 31, 2004 will take
into account any capital gains and losses for the period ending December 31,
2003, if any. In the event that this Agreement shall terminate as of a date that
is not a calendar year end, the termination date shall be treated as though it
were a calendar year end for purposes of calculating and paying a Capital Gains
Fee.

4. Covenants of the Adviser. The Adviser covenants that it will register as an
investment adviser under the Advisers Act prior to the Corporation’s election to
become a business development company. The Adviser agrees that its activities
will at all times be in compliance in all material respects with all applicable
federal and state laws governing its operations and investments.

5. Excess Brokerage Commissions. The Adviser is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Corporation to
pay a member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Adviser determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Corporation’s portfolio, and
constitutes the best net results for the Corporation.

6. Limitations on the Employment of the Adviser. The services of the Adviser to
the Corporation are not exclusive, and the Adviser may engage in any other
business or render similar or different services to others so long as its
services to the Corporation hereunder are not impaired thereby, and nothing in
this Agreement shall limit or restrict the right of any manager, officer or
employee of the Adviser to engage in any other business or to devote his or her
time and attention in part to any other business, whether of a similar or
dissimilar nature; provided, that during the term of this Agreement, the Adviser
will not serve as investment adviser to any other public or private entity that
utilizes a principal investment strategy of providing debt financing to “target
technology-related companies.” For purposes of this Agreement, “target
technology-related companies” are companies having annual revenues of less than
$100 million and/or a market capitalization of less than $200 million, that
create products or provide services requiring advanced technology, and that
compete in industries characterized by such products or services, including
companies in the following businesses: computer software and hardware,

 

4



--------------------------------------------------------------------------------

networking systems, semiconductors, semiconductor capital equipment, diversified
technology, medical device technology, information technology infrastructure or
services, Internet, telecommunications and telecommunications equipment and
media. So long as this Agreement or any extension, renewal or amendment remains
in effect, the Adviser shall be the only investment adviser for the Corporation,
subject to the Adviser’s right to enter into sub-advisory agreements. The
Adviser assumes no responsibility under this Agreement other than to render the
services called for hereunder. It is understood that directors, officers,
employees and stockholders of the Corporation are or may become interested in
the Adviser and its affiliates, as directors, officers, employees, partners,
stockholders, members, managers or otherwise, and that the Adviser and
directors, officers, employees, partners, stockholders, members and managers of
the Adviser and its affiliates are or may become similarly interested in the
Corporation as stockholders or otherwise.

7. Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a manager, officer or employee of the Adviser or its managing member is
or becomes a director, officer and/or employee of the Corporation and acts as
such in any business of the Corporation, then such manager, officer and/or
employee of the Adviser or its managing member shall be deemed to be acting in
such capacity solely for the Corporation, and not as a manager, officer or
employee of the Adviser or its managing member or under the control or direction
of the Adviser or its managing member, although paid by BDC Partners, LLC as
managing member of the Adviser.

8. Limitation of Liability of the Adviser; Indemnification. The Adviser (and its
officers, managers, agents, employees, controlling persons, members and any
other person or entity affiliated with the Adviser, including without limitation
BDC Partners, LLC) shall not be liable to the Corporation for any action taken
or omitted to be taken by the Adviser in connection with the performance of any
of its duties or obligations under this Agreement or otherwise as an investment
adviser of the Corporation, except to the extent specified in Section 36(b) of
the Investment Company Act concerning loss resulting from a breach of fiduciary
duty with respect to the receipt of compensation for services, and the
Corporation shall indemnify the Adviser (and its officers, managers, agents,
employees, controlling persons, members and any other person or entity
affiliated with the Adviser, including without limitation BDC Partners, LLC)
(collectively, the “Indemnified Parties”) and hold them harmless from and
against all damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Corporation or its security holders) arising out of or
otherwise based upon the performance of any of the Adviser’s duties or
obligations under this Agreement or otherwise as an investment adviser of the
Corporation. Notwithstanding the preceding sentence of this Paragraph 8 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Corporation or
its security holders to which the Indemnified Parties would otherwise be subject
by reason of willful misfeasance, bad faith or gross negligence in the
performance of the Adviser’s duties or by reason of the reckless disregard of
the Adviser’s duties and obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

9. Effectiveness, Duration and Termination of Agreement. This Agreement shall
become effective as of the date above written. This Agreement shall remain in
effect for two years, and thereafter shall continue automatically for successive
annual periods, provided that such continuance is specifically approved at least
annually by (a) the vote of the Corporation’s Board of Directors, or by the vote
of a majority of the outstanding voting securities of the Corporation and
(b) the vote of a majority of the Corporation’s Directors who are not parties to
this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act. This Agreement may be
terminated at any time, without the payment of any penalty, upon 60 days’
written notice, by the vote of a majority of the outstanding voting securities
of the Corporation, or by the vote of the Corporation’s Directors or by the
Adviser. This Agreement will automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act). The provisions of Paragraph 8 of (i) this Agreement,
(ii) the Amended and Restated Investment Advisory Agreement between the
Corporation and the Adviser, dated as of November 18, 2003, and (iii) the
Amended and Restated Investment Advisory Agreement between the Corporation and
the Adviser, dated as of June 17, 2004, shall remain in full force and effect,
and the Adviser shall remain entitled to the benefits thereof, notwithstanding
any termination of this Agreement.

10. Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

11. Amendments. This Agreement may be amended by mutual consent, but the consent
of the Corporation must be obtained in conformity with the requirements of the
Investment Company Act.

12. Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. This Agreement shall be
construed in accordance with the laws of the State of New York and the
applicable provisions of the Investment Company Act. To the extent the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the provisions of the Investment Company Act, the latter shall
control.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

TICC CAPITAL CORP. By:  

/s/ Saul B. Rosenthal

  Saul B. Rosenthal, President TICC MANAGEMENT, LLC By:   BDC Partners, LLC, its
managing member By:  

/s/ Jonathan H. Cohen

  Jonathan H. Cohen, Managing Member

 

7